Citation Nr: 0727290	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-15 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 through 
August 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (RO) Regional Office in Buffalo, New 
York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes that in July 2007, the veteran submitted to 
VA additional medical evidence, including an audiological 
evaluation from April 2007.  The record does not reflect that 
the RO has reviewed this evidence and the veteran has not 
indicated that he wishes to waive RO review of this evidence.  

In any event, the Board notes that the April 2007 audiogram 
appears to show hearing loss that is more severe than was 
reflected in the most recent audiogram from May 2004, but 
unfortunately, it is not clear from its face that the April 
2007 audiogram complied with the provisions of 38 C.F.R. 
§ 4.85(a) which dictate the requirements that have to be met 
for an audiogram to be used for rating purposes.  

As such, the Board finds that this matter must be remanded to 
obtain a new audiogram conducted in compliance with the 
provisions of 38 C.F.R. § 4.85(a).  Specifically, the 
audiological report must show that the examination was 
conducted by a state-licensed audiologist, it must include a 
controlled speech discrimination test (Maryland CNC), it must 
include a puretone audiometry test, and it must be conducted 
without the use of hearing aids.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo a 
VA audiological examination.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
administer both a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test, and must 
conduct the testing without the veteran 
using of hearing aids.

2.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record, to include all 
evidence received since the June 2007 
supplemental statement of the case, and 
readjudicate the claim.  If any benefits 
sought remain denied, the veteran should 
be issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



